Name: Commission Delegated Regulation (EU) 2017/1533 of 8 September 2017 amending Delegated Regulation (EU) 2017/1165 as regards the temporary exceptional support measures for producers of peaches and nectarines in Greece, Spain and Italy
 Type: Delegated Regulation
 Subject Matter: Europe;  agricultural policy;  trade policy;  economic policy;  plant product
 Date Published: nan

 9.9.2017 EN Official Journal of the European Union L 233/1 COMMISSION DELEGATED REGULATION (EU) 2017/1533 of 8 September 2017 amending Delegated Regulation (EU) 2017/1165 as regards the temporary exceptional support measures for producers of peaches and nectarines in Greece, Spain and Italy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) From 3 to 8 August 2017, some Member States and stakeholders informed the Commission on a severe market disturbance in the peaches and nectarines sector, due to a high level of production and stocks, especially in Greece, Spain and Italy. Stocks of peaches and nectarines in Spain amount to 87 000 tonnes, while 50 % of the peaches were still not harvested at the beginning of August. Stocks of peaches and nectarines in Italy amount to 130 000 tonnes, while 30 % of the products are still to be harvested. (2) Since the Russian ban on imports of fruits and vegetables from the Union in 2014, producers tried to find alternative export markets. However, exports to Belarus, which is currently the first export destination for peaches and nectarines during the harvesting period, decreased by 25 % since 2015. The export is even more impacted since 1 July 2017 following the introduction of sanitary and phytosanitary measures by countries that are members of the Eurasian Economic Union, in particular Belarus. Besides, export to third countries is difficult in general due to the perishable character of the produce. (3) The combination of those circumstances impacts the prices. According to the available data, the market situation and in particular the prices are very similar to those in 2014 when Russia introduced its embargo. (4) Spain and Italy confirmed that producer organisations already implemented the crisis prevention and management measures under their operational programmes and used the temporary exceptional support measures provided for in Commission Delegated Regulation (EU) 2017/1165 (2). Therefore, there is no more margin of manoeuvre to withdraw further quantities from the market under the current schemes. (5) The current circumstances are significantly disturbing the market in the peaches and nectarines sector and that situation, or its effects on the market, is likely to continue or deteriorate, while the normal crisis prevention and management measures available under Regulation (EU) No 1308/2013 appear to be insufficient. (6) Although this market disturbance is only indirectly linked to the Russian embargo, it is appropriate, for practical reasons and in the interest of simplification, to use the existing system laid down in Delegated Regulation (EU) 2017/1165. (7) In order to have a sufficient impact to stabilise the market, the quantities provided for in Delegated Regulation (EU) 2017/1165 for peaches and nectarines should be tripled for producers in Greece, Spain and Italy. (8) Delegated Regulation (EU) 2017/1165 should therefore be amended accordingly. (9) In order to have an immediate impact on the market and to help stabilise prices during the main harvesting season, this Regulation should apply retroactively as of the date when the situation was formally and factually communicated to the Commission, namely on 3 August 2017, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Delegated Regulation (EU) 2017/1165 Annex I to Delegated Regulation (EU) 2017/1165 is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 3 August 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2017/1165 of 20 April 2017 laying down temporary exceptional support measures for producers of certain fruits (OJ L 170, 1.7.2017, p. 31). ANNEX ANNEX I Maximum quantities of products allocated per Member State as referred to in Article 2(1) (tonnes) Member State Apples and pears Plums Oranges, clementines, mandarins and lemons Peaches and nectarines Belgium 21 845 Germany 1 615 Greece 680 4 165 2 040 16 065 Spain 1 955 1 275 14 110 29 325 France 3 060 Croatia 510 850 Italy 4 505 3 910 850 7 140 Cyprus 3 060 Netherlands 5 865 Austria 510 Poland 75 565 425 510 Portugal 935